DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pub 20150280652) in view of Ishigaki (US Pub 20180241216).


Regarding Claim 1, Cohen discloses a powered device comprising: 
a detector that detects a magnitude of an electric power being transmitted from a DC/DC converter to a load (Fig 3, where a detector (i.e. at output of DC/DC converter 200) detects a magnitude of an electric power (i.e. of a detection signal 202) being transmitted from a DC/DC converter 200 to a load 300 (as also shown in Fig 6)); and 
a signal outputter that outputs a detection signal of the detector to outside of the powered device (Fig 3, where a signal outputter (i.e. for calibration loop 180) outputs the detection signal 202 of the detector (i.e. at output of DC/DC converter 200) to outside of a powered device (e.g. load 300) (as also shown in Fig 6)),  
wherein the detection signal is a signal indicating an envelope of a modulated wave that is output by the load (Fig 3, where the detection signal 202 is a signal indicating an envelope of a modulated wave 309 that is output by the load 300).   
Cohen fails to explicitly disclose the DC/DC converter 200 having a photoelectric conversion element that converts feed light into electric power. 
However, Ishigaki discloses 
a DC/DC converter having a photoelectric conversion element that converts feed light into electric power (Fig 6, paragraphs [36][38] where a DC/DC converter 602 has a photoelectric conversion element 210 (i.e. as shown in Ishigaki Fig 2) that converts feed light into electric power).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the DC/DC converter 200 as described in Cohen, with the teachings of the DC/DC converter 602 as described in Ishigaki. The motivation being is that as shown a DC/DC converter 602 can have a photoelectric conversion element 210 that converts feed light .   
 
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pub 20150280652) in view of Ishigaki (US Pub 20180241216) in further view of White (US Pat 9425769).

Regarding Claim 4, Cohen as modified by Ishigaki also discloses a system comprising: 
the powered device (Cohen Fig 3, where a system has the powered device (e.g. load 300));
a power sourcing equipment including: a laser oscillator that converts electric power into feed light and transmits the feed light to the powered device (Cohen Fig 3, where a power sourcing equipment (e.g. 180, 190, 200) includes the DC/DC converter 200 with a laser oscillator 206 (i.e. as shown in Ishigaki Fig 2) for converting electric power into feed light and transmitting the feed light to the powered device (e.g. load 300)); 
a signal receiver that receives the detection signal from outside of the power sourcing equipment (Cohen Fig 3, where the power sourcing equipment (e.g. 180, 190, 200) includes a signal receiver (e.g. at calibration loop 180) for receiving the detection signal 202 from outside of the power sourcing equipment (e.g. 180, 190, 200)); and 

a signal path through which the detection signal is transmitted (Cohen Fig 3, where the system has a feed-back signal path through which the detection signal 202 is transmitted).  
Cohen as modified by Ishigaki fails to explicitly disclose the system being a power over fiber system, and a first optical fiber through which the feed light is transmitted.
However, White discloses 
a system being a power over fiber system, and a first optical fiber through which a feed light is transmitted (Fig 1, col 5 lines 43-56 where a system is a power over fiber system and the system has a first optical fiber 18 through which a feed light (i.e. from a light source module 20) is transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Cohen as modified by Ishigaki, with the teachings of the system as described in White. The motivation being is that as shown a system can be a power over fiber system and have a first optical fiber 18 through which a feed light (i.e. from a light source module 20) is transmitted and one of ordinary skill in the art can implement this concept into the system as described in Cohen as modified by Ishigaki and have the system be a power over fiber system and have a first optical fiber 18 .   

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pub 20150280652) in view of Ishigaki (US Pub 20180241216) in further view of White (US Pat 9425769) in further view of Schubert (US Pat 9979480).

Regarding Claim 5, Cohen as modified by Ishigaki and White fails to explicitly disclose the power over fiber system wherein the signal path is a metal line.  
	However, Schubert discloses
a signal path being a metal line (Fig 1A, col 3 lines 49-56 where a feedback signal path (i.e. between 117 and 101) is a metal line (electrical cable)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the feed-back signal path (i.e. for the detection signal 202) as described in Cohen as modified by Ishigaki and White, with the teachings of the feedback signal path as described in Schubert. The motivation being is that as shown a feedback signal path can be a metal line (electrical cable) and one of ordinary skill in the art can implement this concept into the feed-back signal path (i.e. for the detection signal 202) as described in Cohen as modified by Ishigaki and White and have the feed-back signal path (i.e. for the detection signal 202) be a metal line (electrical cable) i.e. as an alternative so as to utilize another known medium for transmission of feedback data and which modification is a simple implementation of a known concept of a known feedback .   

Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pub 20150280652) in view of Ishigaki (US Pub 20180241216) in further view of White (US Pat 9425769) in further view of Sanderson et al (US Pat 8358893).

Regarding Claim 6, Cohen as modified by Ishigaki and White fails to explicitly disclose the power over fiber system wherein the signal path is a second optical fiber separate from the first optical fiber.  
However, Sanderson discloses
a signal path being a second optical fiber separate from a first optical fiber (Fig 3A, Fig 3B, where a feedback signal path is a second optical fiber (e.g. 392) separate from a first optical fiber (e.g. 390)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the feed-back signal path (i.e. for the detection signal 202) as described in Cohen as modified by Ishigaki and White, with the teachings of the feedback signal path as described in Sanderson. The motivation being is that as shown a feedback signal path can be a second optical fiber (e.g. 392) separate from a first optical fiber (e.g. 390) and one of ordinary skill in the art can implement this concept into the feed-back signal path (i.e. for the detection signal 202) as described in Cohen as modified by Ishigaki and White and have the feed-back signal path (i.e. for the detection signal 202) be a second optical fiber (e.g. 392) separate from the first optical fiber 18 i.e. as an alternative so as to utilize another known medium for transmission of feedback data and which 

Regarding Claim 7, Cohen as modified by Ishigaki and White fails to explicitly disclose the power over fiber system wherein the first optical fiber includes a plurality of transmission paths including a core and a cladding, and wherein the signal path is, among the plurality of transmission paths, a transmission path separate from a transmission path of the feed light.
However, Sanderson discloses
a first optical fiber including a plurality of transmission paths including a core and a cladding (Fig 3A, Fig 3B, where a first optical fiber 215 includes a plurality of transmission paths (e.g. 390 to 399) and it is known to include a core and a cladding), and wherein a signal path is, among the plurality of transmission paths, a transmission path separate from a transmission path of a feed light (Fig 3A, Fig 3B, where a feedback signal path is, among the plurality of transmission paths (e.g. 390 to 399), a transmission path 392 separate from a transmission path 390 of a feed light).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the feed-back signal path (i.e. for the detection signal 202) as described in Cohen as modified by Ishigaki and White, with the teachings of the feedback signal path as described in Sanderson. The motivation being is that as shown a feedback signal path can be a transmission path 392 separate from a transmission path 390 of a feed light and one of ordinary skill in the art can implement this concept into the feed-back signal 
 
Conclusion
The prior art relevant to the Applicant’s disclosure is the following:

Jang et al (US Pub 20160218679) and more specifically Fig 2 and Fig 3.

Dupraz et al (US Pub 20160197578) and more specifically Fig 8.
Nakano et al (US Pub 20160049831) and more specifically Fig 2.

Tuominen et al (US Pub 20040227057) and more specifically Fig 1.

Nelson (US Pat 5162935) and more specifically Fig 1.

Sai (US Pat 5099144) and more specifically Fig 10.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636